DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.
Response to Amendment
The amendment filed on 02/08/2021 has been entered. Claims 1-2 and 5-20 remain pending in the application. 
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-2 and 5-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection, at least with regard to how the references are being applied to amended claim language below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-10, 13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (KR 20120093693) (hereinafter Young) in view of Chung (US 20130182319) (hereinafter Chung), further in view of De Zwart et al. (US 20170153004) (hereinafter De Zwart).
Regarding claim 1, Young teaches An integral image processing apparatus comprising a display unit configured to reproduce an entire elemental image for a 3-dimensional (3D) object as a 3D image (see Young paragraph 1),
the display unit comprising: 
a light source (see Young paragraph 55 regarding light source);
the reproduction lens array integrating a plurality of individual elemental images, which are included in a patterned image obtained by patterning the entire elemental image and constituting the entire elemental image (see Young paragraph 23-26 regarding lens array that generates rays from pixels to integrate partial images as a 3D image at one point in space), and 
reproducing the individual elemental images as a stereoscopic image to which the second surface faces (see Young paragraph 23-26 regarding lens array that generate rays from pixels to integrate partial images as a 3D image at one point in space, which a defined second surface of the lens array will face, in combination with De Zwart),
wherein the display unit is configured to display a pattern of the patterned image (see Young paragraph 24 and figure 1 regarding display panel displaying patterned elemental images)
However, Young does not explicitly teach a lens array configuration as needed for the limitations of claim 1. 
Chung, in a similar field of endeavor, teaches a reproduction lens array comprising a first surface being planar and facing a light source and second surface having a plurality of curvatures opposite to the first surface and having a positive focal length (see Chung figure 3 and paragraphs 13-15 regarding lenticular lens array with flat surface facing image to be projected, and positive focal length surface facing the viewer that integrates and interlaces a unit image- in combination with Young, this may the arrangement of the lens array that integrates a plurality of individual elemental images, where the flat surface is towards the light source, as would be the obvious placement if the curved surface is towards the viewer)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Young to include the teaching of Chung by incorporating the reproduction lens array with a first planar surface and curvatures opposite to that surface with a positive focal length- in combination with Young, this may the arrangement of the lens array that integrates a plurality of individual elemental images, where the flat surface is towards the light source, as would be the obvious placement if the curved surface 
One would be motivated to combine these teachings in order to provide further teachings regarding integral imaging and 3D image display (see Chung paragraph 3) to the teachings of Young in the same field of endeavor.
However, the combination of Young and Chung does not explicitly teach a patterned image engraved on the first surface as needed for the limitations of claim 1. 
De Zwart, in a similar field of endeavor, teaches the patterned image being transferred to the first surface and engraved on the first surface (see De Zwart paragraph 64 and figure 3 regarding image applied to the planar first input surface, broadly understood to be an engraving).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Young and Chung to include the teaching of De Zwart by incorporating the engraving of elemental images on the planar surface facing the backlight as a method of providing the elemental images in an integral imaging device. One of ordinary skill would recognize that De Zwart and Young operate in the same field of endeavor and De Zwart offers additional teachings that provide additional configuration choices to that of Young. 
One would be motivated to combine these teachings in order to provide further teachings regarding integral imaging and 3D image display (see De Zwart paragraph 25) to the teachings of Young in the same field of endeavor.
Regarding claim 2, the combination of Young, Chung, and De Zwart teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
wherein the display unit comprises a pattern film disposed between the light source and the reproduction lens array (see Young paragraphs 55 and 57 regarding display panel positioned between light source and lens array).
Regarding claim 7, the combination of Young, Chung, and De Zwart teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
Furthermore, the combination of Young, Chung, and De Zwart teaches further comprising a pickup unit comprising an image capture device and configured to generate the patterned image (see Young paragraph 13 and 15 regarding photographing step for obtaining information for later reproduction display).
Regarding claim 8, the combination of Young, Chung, and De Zwart teaches all aforementioned limitations of claim 7, and is analyzed as previously discussed.
Furthermore, the combination of Young, Chung, and De Zwart teaches wherein the pickup unit includes a pickup lens array configured to cause a plurality of rays emitted from the 3D object to pass therethrough to generate the plurality of individual elemental images (see Young paragraph 17-19 regarding recording rays from object through lens as pixels on the photographing panel), and 
the entire elemental image comprising the  plurality of individual elemental images passing through the pickup lens array is engraved on the pattern film as the pattern of the patterned image (see Young paragraph 17-19 regarding recording rays from object through lens as pixels on the photographing panel, using photographic film or CCD, broadly, pattern film with analogy to the LCD pattern film for display).
Regarding claim 9, the combination of Young, Chung, and De Zwart teaches all aforementioned limitations of claim 8, and is analyzed as previously discussed.
Furthermore, the combination of Young, Chung, and De Zwart teaches wherein the pickup lens array has same characteristics as these of the reproduction lens array (see Young paragraph 23 regarding display lens array arranged in matrix like photographing lens array- meaning the pickup lens array has the same matrix arrangement characteristic as the reproduction lens array).
Regarding claim 10, the combination of Young, Chung, and De Zwart teaches all aforementioned limitations of claim 7, and is analyzed as previously discussed.
Furthermore, the combination of Young, Chung, and De Zwart teaches wherein the pickup unit 
models the 3D object (see Young paragraph 17-19 regarding recording rays from object through lens as pixels on the photographing panel, using photographic film or CCD, broadly, pattern film with analogy to the LCD pattern film for display), 
estimates an illuminance value of a pixel included in each of the plurality of individual elemental images after the modeled result passes through a pickup lens array, and generates data for the illuminance value with respect to coordinates of each pixel as the patterned image (see Young paragraph 24 regarding pickup device analog to display device, where if each pixel reproduces an image in the form of varied recorded light beams, it is obvious that during the pickup process, the illuminance values of the pixels corresponding to the image being picked up are estimated).
Regarding claim 13, the combination of Young, Chung, and De Zwart teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
wherein a view angle of the reproduced stereoscopic image is determined as follows: 
tan(Ψ/2)=(p/2g)
(where Ψ denotes the view angle, p denotes a size of a unit lens constituting the reproduction lens array, and g denotes a first separation distance between the patterned image and the reproduction lens array) (see Young paragraph 33 regarding equation Ω=2tan^-1(P/2g) [Appears in original Korean copy of Young], which is algebraically identical to the claimed equation as Ω is the view angle, and g is the distance between the lens array and display panel, save for P which is described as the pitch of the element image. However, pitch is a pixel density descriptor relating to the resolution of the patterned image, and in context of combination, the size of the unit lens is also a density descriptor analogously relating to the resolution of the patterned image. Therefore it would be obvious to substitute one for the other in the expression while achieving the same meaning).
Regarding claim 18, the combination of Young, Chung, and De Zwart teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Young, Chung, and De Zwart teaches wherein the size of a unit lens constituting the reproduction lens array is in a range of 1 mm to 2 mm or is in a range of 5 mm to 10 mm (see De Zwart paragraph 86 regarding variable individual lens pitch sizes in the range of 1 to 10 mm).
One would be motivated to combine these teachings in order to provide further teachings regarding integral imaging and 3D image display (see De Zwart paragraph 25) to the teachings of Young in the same field of endeavor.
Regarding claim 19, the combination of Young, Chung, and De Zwart teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Young, Chung, and De Zwart teaches wherein a unit lens constituting the reproduction lens array includes a fly-eye lens (see Chung figures 4-5 and paragraphs 13-15 regarding fly eye lens array) 
Claims 5-6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (KR 20120093693) (hereinafter Young) in view of Chung (US 20130182319) (hereinafter Chung), further in view of De Zwart et al. (US 20170153004) (hereinafter De Zwart), further in view of An et al. (US 20160099391) (hereinafter An).
Regarding claim 5, the combination of Young, Chung, and De Zwart teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Young, Chung, and De Zwart does not explicitly teach roughness engraving as needed for the limitations of claim 5. 
An, in a similar field of endeavor, teaches wherein the pattern of the patterned image is engraved on the first surface of the reproduction lens array in the form of roughness (see An paragraph 80 and figure 8-9E regarding engraved intaglio roughness light scattering pattern applied to a surface facing a light source. In combination with De Zwart, this may teach an engraved intaglio roughness pattern applied to the first plane as the patterned image).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Young, Chung, and De Zwart to include the teaching of An by incorporating the intaglio roughness pattern of An as a method of engraving the pattern on the first planar surface. In combination, a pattern may be engraved on the first plane by intaglio so that light is scattered in a desired manner.

Regarding claim 6, the combination of Young, Chung, De Zwart, and An teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Young, Chung, De Zwart, and An teaches wherein the pattern of the patterned image is engraved on the first surface of the reproduction lens array in the form of intaglio (see An paragraph 80 and figure 8-9E regarding engraved intaglio roughness light scattering pattern applied to a surface facing a light source. In combination with De Zwart, this may teach an engraved intaglio roughness pattern applied to the first plane as the patterned image).
One would be motivated to combine these teachings in order to provide methods of pattern scattering in an environment where a light source hits a surface (see An paragraph 80), analogous to that of the elemental images applied to the surface of De Zwart.
Regarding claim 20, the combination of Young, Chung, De Zwart, and An teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Young, Chung, De Zwart, and An teaches A lamp used in a vehicle (see An paragraph 3 regarding lamp used in a vehicle- in combination with Young, the lighting source of the vehicle lamp may be the 3D display), 
comprising the integral image processing apparatus of claim 1.
One would be motivated to combine these teachings in order to provide methods of pattern scattering in an environment where a light source hits a surface (see An paragraph 80), analogous to that of the elemental images applied to the surface of De Zwart.
Claims 11-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (KR 20120093693) (hereinafter Young) in view of Chung (US 20130182319) (hereinafter Chung), further in view of De Zwart et al. (US 20170153004) (hereinafter De Zwart), further in view of Lee et al. (US 20080252971) (hereinafter Lee).
Regarding claim 11, the combination of Young, Chung, and De Zwart teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
However, the combination of Young, Chung, and De Zwart does not explicitly teach parameters and relationships regarding an arrangement of light source, lens, and resolution as needed for the limitations of claim 11. 
Lee, in a similar field of endeavor, teaches wherein a first separation distance between the pattern film and the reproduction lens array is determined as follows according to a first resolution of the reproduced stereoscopic image: 
g=R1*a*δ
(where g denotes the first separation distance, R1 denotes the first resolution, a denotes a second separation distance between the reproduction lens array and a center of the reproduced stereoscopic image, and δ denotes a size of a unit pixel of the patterned image) (see Lee paragraph 28 regarding relationship between formed position of image and distance between LCD and lens array and paragraph 32 regarding relationship between the distance between the lens array and LCD panel, distance to central depth plane, and resolution change as a result of distance between lens array and LCD panel. In the context of combination with Young, which takes consideration of matrix arranged pixels into display, it is obvious that the size of pixels will be known. The output resolution relationship is known, and resolution by definition in this integration context is the inverse quantifier of pixel size. Therefore all of the .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Young, Chung, and De Zwart to include the teaching of Lee by incorporating the known relationships in the analogous environment of Lee in the design of the distances and resolution considerations of the combination.
One would be motivated to combine these teachings in order to provide teachings relating to 3D displays (see Lee paragraph 2)
Regarding claim 12, the combination of Young, Chung, De Zwart, and Lee teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
Furthermore, the combination of Young, Chung, De Zwart, and Lee teaches wherein a first separation distance between the pattern film and the reproduction lens array and a second separation distance between the reproduction lens array and a center of the reproduced stereoscopic image are determined as follows according to a first resolution of the reproduced stereoscopic image and a second resolution of the patterned image: 
(g/a)=(R1/RD)
(where g denotes the first separation distance, a denotes the second separation distance, R1 denotes the first resolution, and RD denotes the second resolution) (see Lee paragraph 28 regarding relationship between formed position of image and distance between LCD and lens array and paragraph 32 regarding relationship between the distance between the lens array and LCD panel, distance to central depth plane, and resolution change as a result of . 
One would be motivated to combine these teachings in order to provide teachings relating to 3D displays (see Lee paragraph 2)
Regarding claim 14, the combination of Young, Chung, De Zwart, and Lee teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
Furthermore, the combination of Young, Chung, De Zwart, and Lee teaches wherein a depth of the reproduced stereoscopic image is defined by: 
Δz=2(a/p)δ1
(where Δz denotes the depth of the reproduced stereoscopic image, a denotes a second separation distance between the reproduction lens array and a center of the reproduced stereoscopic image, p denotes a size of a unit lens constituting the reproduction lens array, and δ1 denotes a pixel size of the reproduced image) (see Lee paragraph 28 regarding relationship between formed position of image and distance between LCD and lens array, paragraph 32 regarding relationship between the distance between the lens array and LCD panel, distance to central depth plane, and resolution change as a result of distance between lens array and LCD panel, and paragraph 49 regarding depth as distance between plane and position of image and its relationship to distance between lens array and LCD panel. In the context of .
One would be motivated to combine these teachings in order to provide teachings relating to 3D displays (see Lee paragraph 2)
Regarding claim 15, the combination of Young, Chung, De Zwart, and Lee teaches all aforementioned limitations of claim 14, and is analyzed as previously discussed.
Furthermore, the combination of Young, Chung, De Zwart, and Lee teaches wherein the pixel size of the reproduced image is defined as: 
δ1=(a/g)δ 
(where δ1 denotes the pixel size of the reproduced image, g denotes a first separation distance between the pattern film and the reproduction lens array, a denotes the second separation distance between the reproduction lens array and the center of the reproduced stereoscopic image, and δ denotes the size of a unit pixel of the patterned image) (see Lee paragraph 28 regarding relationship between formed position of image and distance between LCD and lens array and paragraph 32 regarding relationship between the distance between the lens array and LCD panel, distance to central depth plane, and resolution change as a result of distance between lens array and LCD panel. In the context of combination with Young, which takes consideration of matrix arranged pixels into display, it is obvious that .
One would be motivated to combine these teachings in order to provide teachings relating to 3D displays (see Lee paragraph 2)
Regarding claim 16, the combination of Young, Chung, De Zwart, and Lee teaches all aforementioned limitations of claim 14, and is analyzed as previously discussed.
Furthermore, the combination of Young, Chung, De Zwart, and Lee teaches wherein a first resolution of the reproduced stereoscopic image is inversely proportional to the pixel size of the reproduced image (see Lee paragraph 28 regarding relationship between formed position of image and distance between LCD and lens array and paragraph 32 regarding relationship between the distance between the lens array and LCD panel, distance to central depth plane, and resolution change as a result of distance between lens array and LCD panel. In the context of combination with Young, which takes consideration of matrix arranged pixels into display, it is obvious that the size of pixels will be known. The output resolution relationship is known, and resolution by definition in this integration context is the inverse quantifier of pixel size, so δ=1/RD and δ1=1/R1 is an obvious relationship).
One would be motivated to combine these teachings in order to provide teachings relating to 3D displays (see Lee paragraph 2)
Regarding claim 17, the combination of Young, Chung, De Zwart, and Lee teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
Furthermore, the combination of Young, Chung, De Zwart, and Lee teaches wherein a second resolution of the patterned image is defined as: 
RD=(R1^2)Δz*tan(Ψ/2) 
(where RD denotes the second resolution, R1 denotes a first resolution of the reproduced stereoscopic image, Δz denotes a depth of the reproduced stereoscopic image, and Ψ denotes a view angle of the reproduced stereoscopic image) (see Young paragraph 33 regarding equation Ω=2tan^-1(P/2g) [Appears in original Korean copy of Young], where Ω is the view angle, and g is the distance between the lens array and display panel, and P is described as the pitch of the element image, detailing the understanding of view angle) (see Lee paragraph 28 regarding relationship between formed position of image and distance between LCD and lens array, paragraph 32 regarding relationship between the distance between the lens array and LCD panel, distance to central depth plane, and resolution change as a result of distance between lens array and LCD panel, and paragraph 49 regarding depth as distance between plane and position of image and its relationship to distance between lens array and LCD panel. In the context of combination with Young, which takes consideration of matrix arranged lenses into display, it is obvious that the size of lenses will be known. The output resolution relationship is known, and resolution by definition in this integration context is the inverse quantifier of pixel size, so δ=1/RD is obvious. Further, this may be combined with the known relationship of view angle with separation distance and pixel size in order to fully illustrate the relationships of depth and view angle to resolution. Therefore all of the relationships that are described by the claimed 
One would be motivated to combine these teachings in order to provide teachings relating to 3D displays (see Lee paragraph 2)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527.  The examiner can normally be reached on Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483